Title: Nicholas P. Trist to James Madison, 14 February 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                  Feb. 14. 29.
                            
                        
                        
                        I have time, this morning, for only a single line, to remove all doubt as to the receipt of your last packet.
                            It came in due course of mail, & its contents went with the first dispatches: so also did its previous brother,
                            which ought to have been immediately acknowledged; & would have been, but for collateral causes of
                            procrastination. Mrs Randolph & Virginia have been for two or three weeks, on a long promised visit to Mrs Cary
                            in Fluvanna. Their return was contemplated at an earlier day, but has been retarded by weather; & will be so, now,
                            by the dreadful fever that has made its appearance in the Vicinity of Charlottesville. I got a letter from the girls at
                            Edgehill by last post; young James Randolph (of Thomas Eston’s family) had been taken with it,
                            & was at Edgehill. They intended to urge the stay of Mrs R & V. in their present situation, on the ground
                            of convenience: fearing that the idea of danger might have the
                            contrary effect. Our poor University is fated, I fear, to get an ill name, in relation to the qualities the possession of
                            which in the public belief is essential to its Success. I will write early next week. Meanwhile, my very affectionate
                            greetings to Mrs Madison & yourself
                        
                        
                            
                                N. P. Trist 
                            
                        
                    